Citation Nr: 1719759	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-43 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from November 1940 to October 1947 and May 1948 to May 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for bilateral hearing loss to 20 percent effective December 18, 2007.  The Veteran's record is now in the jurisdiction of the Baltimore, Maryland, RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of entitlement to a rating in excess of 80 percent for the hearing loss and the effective date assigned for the increase in the rating awarded herein are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran is shown to have level IX hearing acuity in the right ear and level XI acuity in the left ear.


CONCLUSION OF LAW

An 80 percent rating is warranted for the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants that portion of the appeal that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless at this point.

Notably, the Veteran was afforded a June 2016 VA examination to assess his hearing loss disability, and the AOJ has not readjudicated the claim following that examination.  The Veteran has not waived AOJ initial consideration.  Given the nonprejudicial nature of the Board's decision below, and that any delay in an award of VA benefits (particularly where, as here, the case has been advanced on the docket due to the Veteran's age) has a deleterious effect, the Board finds it appropriate to proceed with the determination being made.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also notes initially that ordinarily piecemeal adjudication is to be avoided.  However, the instant case, as noted above, has been advanced on the Board's docket based on the Veteran's age.  As a full remand of claim for complete development would result in a delay of the award of clearly warranted benefits which the Board seeks to avoid), the Board finds it appropriate to proceed with the partial determination  at this time.  The Board reiterates that the Veteran is in no way prejudiced by the Board so proceeding.  

On June 2016 official VA examination to assess the Veteran's hearing loss disability, audiometry revealed that puretone thresholds in decibels were:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
80
90
LEFT
70
85
105
105

The right ear puretone threshold average was 74 decibels and the left ear puretone threshold was 91.  Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 16 percent in the left.

Applying the findings on June 2016, audiometry to the schedular criteria, under Table VI, the right ear puretone average threshold of 74 decibels and speech discrimination score of 40 percent constitute level IX hearing in that ear.  The left ear puretone threshold average of 91 decibels and speech discrimination of 16 percent constitute level XI in that ear.  Under Table VII, when there is level IX in the better ear and level XI in the poorer ear an 80 percent rating under Code 6100 is to be assigned.  

As each of the puretone thresholds at the four frequencies are 55 decibels or above in each ear an exceptional pattern of hearing impairment is shown, and the Board and has considered rating the hearing under Table VIA, based on puretone thresholds alone.  See 38 C.F.R. § 4.86.  However, evaluation under Table VI results in the higher rating, and is therefore more appropriate.

As will be explained in greater detail below, this matter is subject to further action by the AOJ, which will be discussed in the Remand below.

ORDER

An 80 percent rating is granted for the Veteran's bilateral hearing loss; to that extent the appeal is granted, subject to the further action by the AOJ ordered in the remand below, and to the regulations governing payment of monetary awards.


REMAND

The Board finds that further development of the record is necessary.  As the Board found above, the findings on a June 2016 VA examination clearly warrant an 80 percent schedular rating for bilateral hearing loss.  However, due process considerations require that the adjudication of entitlement to a rating in excess  80 percent for the hearing loss (and the effective date to be assigned) must be addressed in the first instance by the AOJ (as the AOJ has not had the opportunity to readjudicate the claim in light of the additional evidence added to the record, i.e., the June 2016 examination report, and the Veteran has not waived such review).  See 38 C.F.R. § 19.9(c).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record (specifically including the June 2016 VA examination), arrange for any additional development indicated, and adjudicate the matters of entitlement to a rating in excess of 80 percent for the bilateral hearing loss and regarding the effective date for the award of an increased rating.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


